Citation Nr: 1015819	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety and depressive disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 Regional Office (RO) in 
Lincoln, Nebraska rating decision, which denied the claim on 
appeal.  

The Veteran's case was remanded by the Board for additional 
development in June 2009.  The case is once again before the 
Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder, to include anxiety and depressive disorder.  After 
a thorough review of the Veteran's claims file, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  In compliance with the Board's June 
2009 remand instructions, the Veteran was provided a VA 
examination in October 2009, which is of record.  However, 
the Board notes that the March 2010 supplemental statement of 
the case (SSOC) referenced a February 2010 addendum to the 
October 2009.  This addendum appears not to have been 
associated with the claims file.  As such, a remand is 
necessary to associate the February 2010 addendum and all 
other relevant documents with the claims file.

The RO should also take this opportunity to obtain the 
relevant records of any and all recent VA medical treatment, 
from July 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from all applicable VA medical facilities 
for treatment received from July 2009 to 
the present.

2.  Associate the February 2010 VA 
examination report addendum and all other 
relevant records with the claims file.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



